DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claims 1 and 12:
	Brual (US Patent No: 2016/0299507 A1, hereinafter Brual) discloses:
A method comprising iterating, for each of a plurality of discrete time steps during a time period of operation of a robot, the steps of: a. receiving a current state of the robot.  Paragraph [0033] describes a perception module 206 that can output the current state of the surface vehicle 102 and the state of the obstacles in the travel space of planning module 210.  Paragraph [0042] describes a time step 310 to 320, where the state of the vehicle is constantly evaluated.
selecting a set of motion primitives that are dynamically feasible and safe for the robot to execute during the current time step, given the current state of the robot.  Paragraph [0050] describes a continuous state space that is discretized into a lower 5D state space, including position, orientation, surge speed, and time state variables.  This helps allow dynamically feasible transitions between adjacent states.  Paragraph [0072] describes an adaptive risk and contingency-aware 
receiving a current input from the operator.  Paragraph [0115] describes a A-RCAP planner that can be configured to accept user input.
selecting a subset of motion primitives comprising one or more motion primitives from the set of motion primitives.  Paragraph [0074] describes a left, front, and right region with primitives 408e – 408f being subsets.  From these subsets, the spatio-temporal complexity provides an estimation of the risk of collision when executing a control action primitive.  This ultimately, helps the user select a subset of motion primitives.
Brual does not teach each motion primitive being parameterized based on the system dynamics of the robot, selecting the motion primitive from the selected subsets of motion primitives having a closest match to the current input from the operator, predicting the user intent, and predicting a user intent based on motion primitives executed by the robot during one or more previous time steps.
Nielson teaches:
wherein each motion primitive is a parameterized trajectory based on system dynamics of the robot.  Paragraph [0221] describes that the automotive navigation may scale automatically to different operational speeds, and is therefore parameterized to be portable across different robot geometries and locomotion devices.  Therefore, each motion primitive is parameterized based on the system dynamics of the robot.
selecting, as the motion primitive to be executed by the robot during the current time step, the motion primitive from the selected subset of motion primitives library having a closest match to the current input from the operator.  Paragraph [0223] describes how a robot can perform obstacle avoidance behaviors as needed, based on an intent of the user.  For example, as described in paragraph [0223], if the robot encounters a dense field of obstacles that constrain motion in several directions, the robot can enter a high-level navigational behavior, “Get-Unstuck.”  Based off of this input, the robot can switch between lower level behaviors, such as “Turn-till-head-is-clear” and “backout,” as needed.  Paragraph [0307] describes that the high-level navigational behavior, or intent, is selected by the user.  This meets the claim because the intent is specified by the user and then lower-level behavior are chosen based off of this choice.  Paragraph [0221] describes that the automotive navigation may scale automatically to different operational speeds, and is therefore parameterized to be portable across different robot geometries and locomotion devices.  Therefore, each motion primitive is parameterized based on the system dynamics of the robot.  This meets the claim because the next motion primitive will follow the parameterized trajectory.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Brual to incorporate the teachings of Nielson to show each motion primitive being parameterized based on the system dynamics of the robot and selecting the motion primitive from the selected subsets of motion primitives having a closest match to the current input from the operator.  One would have been motivated to do so because this makes the calculations 
Brual and Nielson do not teach predicting a user intent and predicting a user intent based on motion primitives executed by the robot during one or more previous time steps.
based on the predicted user intent.  Paragraph [0005] of Artemiadis describes that this invention is for human-machine interaction such as prosthesis and robot teleoperation.  It also describes that it uses pattern recognition techniques, such as artificial neural networks and support vector machines to relate electromyography (EMG) inputs with desired outputs to predict a user’s intent.  Paragraph [0015] of Artemiadis describes that the objective of the invention is to create an implicit motor control training system that helps users overcome an initial learning curve and intuitively control N degrees of freedom on a prosthetic device simultaneously and proportionally using only M (M > N) muscles.  This training system allows users to develop new muscle synergies associated with the non-intuitive control of the prosthetic device.  This is equivalent to the claim because the prosthetic device begins to predict what the user wants to do, making the controls more intuitive and easier to use.  This prediction is based on previously-selected motion primitives.  This prediction set can be used to specify the intent of the user, instead of the user explicitly specifying their intent, as described in Nielson.
 to incorporate the teachings of Artemiadis to show predicting a user intent.  One would have been motivated to do so to improve functionality and reliability of the robot ([0003] of Artemiadis).
However, the prior art of record fails to teach:
predicting a user intent of an operator of the robot based on one or more motion primitives executed by the robot during one or more previous time steps.  Yigang (US Pub No: 2015/0135132 A1), in paragraph [0074] describes predicting a final pose based on gestures and movements.  The disclosure is allowable over the prior art because Yigang does not teach executing these steps for a robot.  Instead, it describes attracting a target object towards the selection objects.
	Claims 1-10 and 12-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Victor (WO 2006113755 A2): A method for determining the orientation and pose of an object using indistinguishable points.
(US Pub No: 2015/0135132 A1): Systems, interfaces, and methods for implementing the systems and interfaces includes selection attractive movement as the selection protocol, where a selection object is used to discriminate between selectable objects and attract a target object toward the selection objects, where the direction and speed of the motion controls, discriminates, attracts, and activates the selected objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665